DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  the comma in line 13 between ‘amino group’ and ‘and has s fused-ring’ should instead be a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14-15, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Am. Chem. Soc., 2008, 130, 8144-8145).
Regarding claims 1, 14 and 15, Wang teaches the noncovalent functionalization of boron nitride nanotubes with an anionic perylene derivative, i.e. perylene-3,4,9,10-tetracarboxylic acid tetrapotassium salt (col 1-2, pg 8144; Figure 1(a)) (instant inorganic nitride; instant specific compound (claim 1)).
Regarding claim 20, Wang teaches the non-covalently functionalized boron nitride as set forth above and teaches aqueous solutions thereof. As instant claim 20 requires no more than the claimed inorganic nitride itself, the claim is therefore met by Wang. 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 22, Wang teaches the non-covalently functionalized boron nitride as set forth above. The recitation that the basic formulation containing said In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).




Claims 1-2, 5-8 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Small, 2013, 9, no. 15, 2602-2610).
Regarding claims 1-2, 5-8 and 14-15, Lee teaches non-covalently functionalized boron nitride nanoflakes (“BNNFs”) which have been functionalized with 1-pyrenebutyric acid molecules (pg 2603; Fig 1) (instant inorganic nitride; instant specific compound (claim 1); instant general formula (I), at least general formula (B1), (claim 2); instant fused rings (claims 5-8)).
Regarding claims 16-17, Lee teaches the non-covalently functionalized boron nitride are used to synthesize BNNF-epoxy nanocomposites by homogeneously mixing the PBA-functionalized BNNFs with epoxy monomers (experimental 2.1; Fig 1)(instant oxiranyl group (claim 17)).
Regarding claim 18, Lee teaches the composites as set forth in claim 16 above and teaches epoxy materials. While Lee does not specifically state the epoxy In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 19, Lee teaches the composites as set forth in claim 16 above and teaches they have high thermal stability, improved conductivity and improved mechanical properties (Fig 3; section 2.3; section 3).
The recitation that the basic formulation containing said composition is to be used for forming a thermally conductive material does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 20-22, Lee teaches the non-covalently functionalized boron nitride as set forth in claim 1 above. As instant claim 20 requires no more than the claimed inorganic nitride itself, the claim is therefore met by Lee. Further, Lee teaches polymer composites that have high thermal stability, improved conductivity and 
The recitation that the basic formulation containing said material is to be used in a heat dissipating sheet does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claims 1-2, 4-8, 14-15, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casiraghi et al. (US PGPub 2016/0340533).
Regarding claims 1-2, 4-8, 14-15, Casiraghi teaches exfoliation of inorganic compounds in the presence of at least one polycyclic aromatic compound, wherein the polycyclic aromatic compounds independently have a ring system comprising from 2 to 10 fused benzene rings (instant fused-rings (claims 5-8) and wherein the ring system is substituted with from 1 to 4 independently selected hydrophilic groups each consisting of less than 20 atoms (abstract; [0015]; [0051]; [0089]-[0094]). Casiraghi teaches the inorganic compounds is preferably boron nitride ([0107]-[0108]; [0144])(instant inorganic nitride). Casiraghi exemplifies pyrene substituted with from 1 to 4 hydrophilic groups ([0094]) and teaches exemplary hydrophilic groups include SO3H, SO2H, B(OH)2, CO2H, 
Regarding claims 20-23, Casiraghi teaches the exfoliated inorganic compounds as set forth in claim 1 above and further teaches forming thin films and laminates thereof (instant form of a sheet (claim 21)) and using in devices such as transistors, photodetectors and photovoltaic cells ([0032]-[0075]; [0166]-examples). Casiraghi teaches the resultant thin films possess high thermal conductivities and are suitable for use in thermal management applications ([0107]).
The recitation that the basic formulation containing said material is to be used in a heat dissipating sheet does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Casiraghi et al. (US PGPub 2016/0340533).
Casiraghi teaches the exfoliated inorganic compounds as set forth in claims 1-2 above. 
Casiraghi teaches the polycyclic aromatic compounds independently have a ring system comprising from 2 to 10 fused benzene rings (instant fused-rings (claims 10-13) and wherein the ring system is substituted with from 1 to 4 independently selected hydrophilic groups each consisting of less than 20 atoms (abstract; [0015]; [0051]; [0089]-[0094]). Casiraghi teaches the inorganic compounds is preferably boron nitride ([0107]-[0108]; [0144])(instant inorganic nitride). Casiraghi exemplifies pyrene substituted with from 1 to 4 hydrophilic groups ([0094]) and teaches exemplary hydrophilic groups include SO3H, SO2H, B(OH)2, CO2H, OH and POSH ([0090]-[0091]; 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-2, 4-8, 14 and 20-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 10,633,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and US Patent are directed to substantially similar surface modified inorganic nitrides (aluminum nitride), comprising substantially similar surface modifying fused-ring compounds, and are further directed to similar end-uses (sheets, heat transfer, etc.).

B) Claim 1-4, 9 and 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/533,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending are directed to inorganic nitride compounds combined with substantially similar fused-ring compounds having functional groups, and further are directed to polymerizable compositions thereof, as well as thermally conductive materials, sheets and devices thereof.


C) Claim 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/734,908 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending are directed to inorganic nitride compounds having surface absorbed thereon substantially similar fused-ring compounds (including pyrene rings) having functional groups, and further are directed to polymerizable compositions thereof, as well as thermally conductive materials, sheets and devices thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D) Claim 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/200,270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending are directed to inorganic nitride compounds combined with substantially similar fused-ring compounds (instant three rings or more) having functional groups, and further are directed to polymerizable compositions thereof, as well as thermally conductive materials, sheets and devices thereof.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JANE L STANLEY/           Primary Examiner, Art Unit 1767